Citation Nr: 1639650	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A June 2011 rating decision denied service connection for ischemic heart disease, resultant to a review of the Veteran's claims file.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816 (2015).  A December 2011 rating decision denied service connection for hypertension.

In October 2014, the Board remanded the Veteran's claims.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran is not shown to have a current diagnosis of ischemic heart disease.

2. The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during that service. 

3. There is no probative evidence that the Veteran's hypertension was manifest in service or to a compensable degree within one year of service or is otherwise attributable to service, including as due to exposure to herbicides.



CONCLUSIONS OF LAW

1. Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and his VA treatment records have been obtained and associated with the record.  The Veteran reported that his treatment records maintained by the Florida Department of Corrections may serve as relevant evidence in the current appeal.  However, the AOJ received a negative response as to those records in January 2015 and informed the Veteran of such in the May 2016 Supplemental Statement of the Case (SSOC).  Further, the Veteran was provided with a VA examination for ischemic heart disease in February 2011; as well as a VA examination in March 2016 which contained a description of the history of his hypertension; documented and considered the relevant medical facts and principles; and provided an opinion regarding the etiology of the Veteran's hypertension.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds there has been substantial compliance with its October 2014 remand directives.  Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AOJ sought the Veteran's treatment records maintained by the Florida Department of Corrections, received a negative response in January 2015, and informed the Veteran of such in the May 2016 SSOC.  The AOJ obtained the Veteran's VA treatment records, afforded the Veteran a sufficient VA examination in March 2016, and issued a May 2016 SSOC.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


 Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.            §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Without evidence of a diagnosis of a current disability, there can be no claim for service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. 

VA regulations provide that certain diseases, ischemic heart disease but not hypertension, associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS). The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

Although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for hypertension, only ischemic heart disease.  The matter of direct service connection must still be considered, however, as well as whether it was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (a Veteran is not precluded from establishing service connection with proof of actual direct causation). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records do not reveal findings of hypertension or ischemic heart disease, and the Veteran does not assert otherwise.  In December 1970, he complained of pain in his chest and heart and reported prior rheumatic fever; his heart sounds were normal and he was diagnosed with a normal chest.  He presented with normal cardiac findings and without comment as to his blood pressure readings on his service separation examination in March 1973. 

Post-service, in November 2006, the Veteran sought to establish VA treatment and reported that while incarcerated, he was told that he had hypertension but such had not been treated.  As discussed above, the AOJ received as negative response when it requested the Veteran's treatment records maintained by the Florida Department of Corrections.  As of January 2007, the Veteran's hypertension was included in his VA list of chronic medical problems.

The Veteran's VA treatment records are silent for ishemic heart disease, and the Veteran does not assert otherwise.  Ischemic heart disease requires functional constriction or actual obstruction of the coronary arteries.  See Dorland's Illustrated Medical Dictionary, at 975 (31st ed. 2007).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary bypass surgery and Printzmetal's angina.  38 C.F.R. § 3.309(e).

The Veteran underwent VA examination in February 2011, and the examiner specifically reported that the Veteran did not have ischemic heart disease.  Reports of cardiac testing, including EKGs, conducted over the course of the appeal in order to evaluate the Veteran's general health or health prior to surgical procedures were normal, or were within the acceptable range when changes were noted compared to prior results.  Ischemic heart disease, or the specified related conditions, was not diagnosed or included in any report of prior medical history or list of chronic medical problems.  

The Veteran has not offered any lay statements as to the presence of ischemic heart disease, hypertension existing continuously since service to the present, or hypertension manifest to a compensable degree within one year of separation from service, or by June 1974.  His agent has not offered any argument on his behalf.

The Veteran was afforded a VA examination in March 2016.  The examiner reported the Veteran's pertinent medical history, his reported onset of hypertension in 2007, his history of smoking two or three packs of cigarettes per day from the time of his service until 1988, his family history of hypertension, his VA treatment history, including his weight and blood pressure readings and kidney difficulties, as well as his duration and type of exposure to herbicides in the Republic of Vietnam.  The examiner offered a negative etiological opinion, based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  The examiner reasoned that the Veteran had multiple non-service related potential etiologies for his hypertension, including advancing age, weight gain, family history of hypertension, and congenital ureteropelvic junction obstruction.  The examiner cited the Veteran's presentation, his treatment records, and the fact that the Veteran's hypertension did not occur until more than 30 years after service.  

The examiner noted that beginning with the NAS Veterans and Agent Orange: Update 2006 (Update 2006), hypertension was included within the "limited or
suggestive evidence" category, rather than the "insufficient evidence" category, and such includes those conditions in which the committee had determined that "epidemiologic evidence suggested an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence."  

The examiner reported that exposure to herbicides was not a risk factors that was strongly and independently associated with the development of hypertension and again discussed the Veteran's risk factors noted above, with the report that such were strongly and independently associated with hypertension, specifically, his advancing age, his increased hypertension with weight gain, his hypertensive parent, his congenital ureteropelvic junction obstruction with resultant reduction in nephrons, and the likelihood of a high-sodium diet while incarcerated.  

The March 2016 VA opinion was based on a review of the claims file, a history provided by the Veteran, with his lay statements, physical examination, and consideration of the relevant medical literature.  The examiner offered a reasonable medical basis for their conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Although the NAS's finding suggests an association between exposure to
herbicides and hypertension, the March 2016 VA examiner's opinion is found to carry greater weight, as the examiner considered the NAS findings and based his opinion upon the Veteran's individual history and circumstances, including his other risk factor for hypertension.  

The Board finds that the inquiry as to whether the Veteran has ischemic heart disease or that his hypertension is related to his in-service exposure to herbicides, or any other incident of service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

There is no evidence that the Veteran has the training or skills to offer a competent diagnosis of ischemic heart disease or determine that his hypertension is related to service.  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court), it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

As such, based on the lack of evidence showing current ischemic heart disease, the Veteran's service treatment records silent for hypertension, and a negative etiological opinion as to hypertension of record, the Board finds that service connection for ischemic heart disease and hypertension is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims of entitlement to service connection for ischemic heart disease and hypertension, each to include as secondary to herbicide exposure, and the claims must be denied.  


ORDER

Service connection for ischemic heart disease, to include as secondary to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary to herbicide exposure, is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


